Citation Nr: 1520859	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an upper respiratory disorder.

2.  Whether new and material evidence has been received to reopen service connection for a skin disorder (claimed as skin blisters).

3.  Service connection for an upper respiratory disorder. 

4.  Service connection for a skin disorder (claimed as skin blisters). 

5.  Service connection for a gastrointestinal disorder, to include ulcerative proctitis and irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2001 to April 2002, and from March 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a June 2010 RO hearing and a February 2015 Board videoconference hearing.  Transcripts of the hearings have been associated with the electronic claims file in VBMS.

The issues of service connection for an upper respiratory disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The claims for service connection for an upper respiratory disorder and a skin disorder were most recently denied by a December 2005 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the December 2005 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for an upper respiratory disorder and a skin disorder, so raises a reasonable possibility of substantiating the claims for service connection for an upper respiratory disorder and a skin disorder. 

3. The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

4. An undiagnosed illness characterized by gastrointestinal signs or symptoms has manifested to a compensable degree.


CONCLUSIONS OF LAW

1. The December 2005 rating decision, which denied service connection for an upper respiratory disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2014). 

2. The criteria for reopening service connection for an upper respiratory disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The December 2005 rating decision, which denied service connection for a skin disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The criteria for reopening service connection for a skin disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

5. Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for a qualifying chronic disability characterized by gastrointestinal signs and symptoms are met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is reopening service connection for an upper respiratory disorder and a skin disorder, as well as granting service connection for a gastrointestinal disorder, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for an Upper Respiratory Disorder

The RO most recently denied the claim for service connection for an upper respiratory disorder in a December 2005 rating decision on the basis that, while service treatment records showed treatment for bronchitis during service, the Veteran did not have a current upper respiratory disability.  The Veteran was notified of this decision and of procedural and appellate rights by letter in December 2005.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

The Board finds that there is sufficient evidentiary basis to reopen service connection for an upper respiratory disorder.  The new evidence includes written statements by the Veteran, VA treatment records, VA examination reports, a June 2010 RO hearing transcript, and the February 2015 Board hearing transcript.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

An August 2006 private treatment note by Dr. R.S. shows that the Veteran reported frequent respiratory infections after returning from Iraq two years earlier, exposure to burning oil wells and sand storms during deployment in Iraq, and a history of pain around the lungs for approximately a year.  The August 2006 private treatment note shows an assessment of asthma.  A May 2010 VA treatment record lists exercise induced bronchospasm on the list of active problems.  A July 2011 VA examination report listed respiratory (obstructive) as a diagnosis.  

During the June 2010 Board hearing, the Veteran stated that he was diagnosed with exercise-induced asthma shortly after discharge from active service.  During the February 2015 Board hearing, the Veteran asserted that he had upper respiratory problems during service in late 2001 or the beginning of 2002, which became more pronounced during service in Iraq in 2003 and 2004 requiring use of inhalers.  The Veteran indicated during the February 2015 Board hearing that he was diagnosed with exercise-induced asthma and that he has had respiratory problems since service.  The Veteran's RO and Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for an upper respiratory disorder.  See Justus, 3 Vet. App. at 513.

The Board finds this evidence to be material because it addresses a previously unestablished fact of the presence of a current upper respiratory disability; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for an upper respiratory disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for an upper respiratory disorder.

Reopening of Service Connection for a Skin Disorder

In May 2005, VA received the Veteran's claim for service connection for foot blisters.  In a December 2005 rating decision, the RO denied this claim on the basis that, while service treatment records showed treatment for a right calcaneus blister in January 2001, there was no permanent residual or chronic disability subject to service connection as demonstrated by evidence following service separation.  The Veteran was notified of this decision and of procedural and appellate rights by letter in December 2005.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In April 2008, the Veteran requested to reopen service connection for skin blisters.  See April 2008 VA 21-4138.  Although, in 2005, the Veteran claimed service connection for blisters of feet, the Veteran did not limit the April 2008 claim to blisters of the feet and indicated a desire to seek service connection for skin blisters generally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board finds that there is sufficient evidentiary basis to reopen service connection for a skin disorder.  The new evidence includes written statements by the Veteran, VA treatment records, VA examination reports, VA physician opinions, and the February 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

During the June 2010 RO hearing and the February 2015 Board hearing, the Veteran reported that he had skin blisters during deployment in Iraq, which were diagnosed as heat rash, and that he has had skin blisters on the feet and other places since service.  The Veteran's RO and Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for a skin disorder.  See Justus, 3 Vet. App. at 513.  Service treatment records show treatment on August 6, 2003 for a rash on the Veteran's inner left thigh and testicles, which was diagnosed as heat rash.  A March 2010 VA treatment record shows that the Veteran reported having persistent papular or nodular skin rash.  A March 2011 VA examination shows an assessment of status post foot ulceration.

The Board finds this evidence to be material because it addresses a previously unestablished fact of the presence of a current skin disability that had its onset in service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a skin disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for a skin disorder.


Service Connection for a Gastrointestinal Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of Operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(e).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 
6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection for a gastrointestinal disorder, claimed as ulcerative proctitis, is warranted because bowel problems began during Iraq deployment from 2003 to 2004, and ulcerative proctitis was diagnosed within one year of active service separation in 2004.  See June 2010 RO hearing and February 2015 Board hearing transcripts.  The Veteran stated that he was exposed to pigeon feces, burning human feces, and burning oil refineries during Iraq deployment.  The Veteran advanced that he was medically discharged from reserve service in 2008 when he reenlisted in the Army in 2007 due to a gastrointestinal disorder, among others.  See March 2010 VA Form 21-4138.

The Board finds that the Veteran is a "Persian Gulf Veteran."  The Veteran served in Iraq during the period of active service from 2003 to 2004. The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  
38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of Operations" includes Iraq.  38 C.F.R. § 3.317(e)(2).  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether presumptive service connection for an undiagnosed illness characterized by gastrointestinal symptoms that are the same or similar to symptoms of IBS is warranted.  As a lay person, the Veteran is competent to report bowel disturbance and abdomina distress and the Veteran's account with respect to these symptoms is deemed credible, particularly in light of medical treatment for gastrointestinal symptoms since 2005.  See Gutierrez, 19 Vet. App. 1.  While the Veteran has a diagnosis of ulcerative proctitis or ulcerative colitis, such diagnoses do not contemplate all of the Veteran's gastrointestinal symptoms.  Significantly, the January 2013 VA examination report shows diagnoses of ulcerative colitis and IBS, which indicates that there are gastrointestinal symptoms that are not contemplated by ulcerative colitis.  The Board is however unable to distinguish between the symptoms of ulcerative colitis versus those of IBS based on the medical evidence of record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that an undiagnosed illness characterized by gastrointestinal signs or symptoms has manifested to a compensable degree under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7319.  DC 7319 assigns a 10 percent rating for moderate symptoms including frequent episodes of bowel disturbance with abdominal distress.  In a January 2012 statement, the Veteran's mother reported that the Veteran had gastrointestinal difficulties upon his return from Iraq in that the Veteran began complaining of abdominal cramping, frequency of going to the bathroom, and blood in stool and that she advised him to seek medical care at that time.  A June 2006 private treatment record shows findings of blood in stool, and a small amount of reflux within the upper pouting gastroesophageal junction, as well as a diagnosis of moderately severe ulcerative proctitis.  A July 2006 private treatment record shows an assessment of probable inflammatory bowel disease.  A May 2007 private treatment record shows complaints of lower abdominal pain and a concurrent CT scan report shows no diagnosis.  An August 2007 private treatment record shows an assessment of pancolitis and another August 2007 private treatment record shows an assessment of chronic active colitis.  A March 2010 VA treatment record shows a report of history of ulcerative colitis diagnosed in 2005. A June 2010 VA treatment record shows complaints of intermittent diarrhea and rectal bleeding.  A July 2010 private treatment record shows complaints of nausea without vomiting, abdominal cramping, and diarrhea without rectal bleeding.  The January 2013 VA examination report shows diagnoses of ulcerative colitis and IBS and the VA examiner indicated that the cause of IBS is unknown.  

The Board notes that VA examinations of record provided negative opinions as to the relationship between ulcerative colitis and active service.  These opinions have no probative value on the question of presumptive service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Gutierrez, 19 Vet. App. at 8-9 (holding that, in claims based on the presumption for qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service).  As the Board is granting presumptive service connection for symptoms of gastrointestinal disorder under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board does not reach the question of the weight assignable to these opinions as having a tendency to directly relate a gastrointestinal disability to service because the Board is granting service connection on a presumptive basis under 38 C.F.R. § 3.317.  

Based on the foregoing, the Veteran has had moderate gastrointestinal symptoms manifested by bowel disturbance and abdominal distress that approximate the 10 percent rating under DC 7319.  Resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for an undiagnosed illness characterized by gastrointestinal signs and symptoms is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Because the Board has granted service connection on a presumptive basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for an upper respiratory disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.

Service connection for a gastrointestinal disorder, to include ulcerative colitis and irritable bowel syndrome, as due to a qualifying chronic disability, is granted.



REMAND

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the remaining issues on appeal.  The Veteran submitted an April 2015 VA Form 21-4138, which states that the Veteran is submitting medical evidence from Dr. Pariikh in connection with the current appeal; however, such medical evidence has not been associated with the claims file.  Upon remand, this medical evidence should be associated with the claims file.

Service Connection for an Upper Respiratory Disorder

The Veteran contends that service connection is warranted because an upper respiratory disorder is related to service.  The Veteran stated that he had upper respiratory problems during service in late 2001 or the beginning of 2002, which became more pronounced during Iraq deployment in 2003 and 2004, and required the use of inhalers.  The Veteran indicated that he was diagnosed with exercise-induced asthma and that respiratory problems have been present since service.  See June 2010 RO hearing and February 2015 Board hearing transcripts.  In August 2006, the Veteran reported that when he first came back from Iraq two years earlier he had frequent respiratory infections, exposure to burning oil wells and sand storms during service, and a history of pain around the lungs for approximately one year.  See August 2006 private treatment note by Dr. R.S.

Service treatment records show that the Veteran had upper respiratory complaints during service.  In February 2002, the Veteran was assessed with an upper respiratory infection and then with bronchitis later the same month.  In May 2003, the Veteran complained of cough, shortness of breath, and weakness and was diagnosed with bronchitis/pneumonia; however, the specific current upper respiratory disorder diagnosis is unclear.  Post-service treatment records show diagnoses of asthma and exercise-induced asthma.  The July 2011 VA examination report shows a diagnosis of respiratory (obstructive), but the VA examiner did not specify the type of obstructive respiratory disease.  The January 2013 VA Gulf War examination report shows no diagnosis of a respiratory disorder.  Given the range of possible current diagnoses, a VA examination is necessary to help determine if the Veteran has a current upper respiratory disability.

As to the nexus element, the March 2011 VA examiner stated that he was unable to provide an opinion with respect to the upper respiratory/asthma disorder because pulmonary function testing (PFT) was not performed.  The July 2011 VA examination report shows that PFT was performed, but the examiner did not provide an opinion as to the etiology of the Veteran's respiratory disorder.  In order to obtain an opinion, a new VA medical examination with opinion is necessary to assist the Board in determining the etiology of the Veteran's upper respiratory disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 
23 Vet. App. 382 (2010).

Service Connection for a Skin Disorder

The Veteran contends that service connection is warranted because a skin disorder was incurred in service.  Specifically, the Veteran asserted that he currently has intermittent skin blisters on the feet and other areas that started in service and were diagnosed during service (August 2003) as heat rash.  See December 2008 notice of disagreement; June 2010 RO hearing and February 2015 Board hearing transcripts.  

Service treatment records show treatment for a rash on the Veteran's inner left thigh and testicle, which was diagnosed as heat rash.  A March 2010 VA treatment record shows that the Veteran reported having persistent papular or nodular skin rash.  A March 2011 VA examination shows an assessment of status post foot ulceration.  It is unclear what skin disability the Veteran currently has; therefore, a VA examination is necessary to help determine if the Veteran has a current skin disability.

As to the nexus element, the March 2011 VA examiner opined that service treatment records do not show occurrences of foot ulceration, so a medical opinion cannot be provided without mere speculation.  The March 2011 VA examiner did not address the August 2003 in-service treatment for rash on the Veteran's inner left thigh and testicle, which was diagnosed as heat rash.  A new VA medical examination with opinion that is based on a full and accurate history of relevant in-service symptoms is necessary to assist the Board in determining the etiology of the Veteran's skin disorder.  Barr, 21 Vet. App. at 311.

Accordingly, the issues of service connection for an upper respiratory disorder and a skin disorder are REMANDED for the following actions:

1. The AOJ should associate with the claims file the medical evidence described in the April 2015 VA Form 21-4138 as well as any other relevant VA treatment records pertaining to the claims for service connection for an upper respiratory disorder and a skin disorder that have not already been associated with the claims file.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the electronic claims file on VBMS.

2. Schedule the Veteran for the appropriate VA examination(s) with opinions in order to assist in determining the etiology of any current upper respiratory disorder and skin disorder.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination reports that he/she has reviewed the documents in conjunction with the examinations.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

a. Does the Veteran have a current upper respiratory disorder?  If so, please list all diagnoses.

b. Is it as likely as not (i.e., probability of 50 percent or more) that a current upper respiratory disorder had its onset during active service or is otherwise related to service?  The examiner should specifically comment on the Veteran's assertions of onset of symptoms of an upper respiratory disorder in service, and the relationship between any current upper respiratory disorder and in-service upper respiratory complaints and treatment, as well as the Veteran's exposure to burning oil wells and sand storms during his Iraq deployment.

c. Does the Veteran have a current skin disorder?  If so, please list all diagnoses.  

d. Is it as likely as not (i.e., probability of 50 percent or more) that a current skin disorder had its onset during active service or is otherwise related to service?  The examiner should specifically comment on the Veteran's assertions of onset of symptoms of a skin disorder in service, which was assessed as heat rash on August 6, 2003.

3. Thereafter, the issues of service connection for an upper respiratory disorder and a skin disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case and given the appropriate time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


